Exhibit 10.1

MASTER CONFIRMATION

 

DATE:    March 27, 2019 TO:   

Affiliated Managers Group, Inc.

777 South Flagler Drive

West Palm Beach, FL 33401

ATTENTION:    Chief Financial Officer FROM:   

[                ]

[                ]

[                ]

TELEPHONE:    [                ] FACSIMILE:    [                ] SUBJECT:   
Registered Forward Transactions

The purpose of this letter agreement (this “Master Confirmation”) is to set
forth the terms and conditions of one or more transactions (each, a
“Transaction”) to be entered into between [                ] (“Dealer”) and
Affiliated Managers Group, Inc. (“Counterparty”). Each such Transaction entered
into between Dealer and Counterparty that is subject to this Master Confirmation
shall be evidenced by (i) one or more instructions (each, an “Instruction”)
pursuant to Section 2(b) of the Distribution Agreement (as defined below) (an
“Agency Forward”) or a terms agreement (the “Terms Agreement”) pursuant to
Section 2(l) of the Distribution Agreement (a “Block Forward”) and (ii) with
respect to an Agency Forward, a pricing supplement substantially in the form of
Annex A hereto (a “Pricing Supplement”), each with such modifications as to
which Dealer and Counterparty mutually agree. This Master Confirmation, an
Instruction or a Terms Agreement and a Pricing Supplement, if any, together
shall constitute a “Confirmation” for the purposes of the Agreement specified
below. This Master Confirmation, each Instruction, Terms Agreement, Pricing
Supplement and the Agreement constitute the entire agreement and understanding
of the parties with respect to the subject matter and terms of the Transactions
and supersede all prior or contemporaneous written and oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into each Confirmation,
including this Master Confirmation. For purposes of the Equity Definitions, each
Transaction will be deemed to be a Share Forward Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transactions to which this Master Confirmation, each Instruction
or Terms Agreement and the Pricing Supplement, if any, relate on the terms and
conditions set forth below.

 

1



--------------------------------------------------------------------------------

This Master Confirmation, each Instruction or Terms Agreement and the Pricing
Supplement, if any, evidence a complete and binding agreement between Dealer and
Counterparty as to the terms of each Transaction to which this Master
Confirmation, each Instruction or Terms Agreement and the Pricing Supplement, if
any, relate. This Master Confirmation, each Instruction or Terms Agreement and
the Pricing Supplement, if any, together with all other Confirmations of Equity
Contracts (as defined in “Netting and Set-off” below), shall supplement, form a
part of, and be subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed an
agreement in such form (without any Schedule except for the election of United
States dollars (“USD”) as the Termination Currency and such other elections set
forth in this Master Confirmation, each Instruction or Terms Agreement and the
Pricing Supplement, if any).

If, in relation to any Transaction to which this Master Confirmation, an
Instruction or a Terms Agreement, as applicable, and the Pricing Supplement, if
any, relate, there is any inconsistency between the Agreement, this Master
Confirmation, such Instruction or Terms Agreement and any such Pricing
Supplement and the Equity Definitions, the following will prevail for purposes
of such Transaction in the order of precedence indicated: (i) any such Pricing
Supplement; (ii) such Instruction or Terms Agreement; (iii) this Master
Confirmation; (iv) the Equity Definitions; and (v) the Agreement. The parties
hereby agree that, other than the Transactions to which this Master
Confirmation, all Instructions or Terms Agreements and Pricing Supplements, if
any, relate and any other Equity Contract, no other Transaction shall be
governed by the Agreement. The parties also acknowledge that the Transactions to
which this Master Confirmation, each Instruction or Terms Agreement and the
Pricing Supplement, if any, relate are not governed by, and shall not be treated
as Transactions under, any other ISDA Master Agreement entered into between
Dealer and Counterparty from time to time.

The terms of each Transaction to which this Master Confirmation, each
Instruction or Terms Agreement and the Pricing Supplement, if any, relate are as
follows:

 

General Terms:

  Trade Date:   For each: (i) Agency Forward, the date on which Counterparty
provides the first Instruction for such Transaction, and (ii) Block Forward, the
date of the Terms Agreement for such Transaction. Effective Date:   The first
day occurring on or after the applicable Trade Date on which Shares are sold
through [    ] acting as forward seller (when acting in such capacity, the
“Distribution Agent”) pursuant to a “Forward Sale” under the Equity Distribution
Agreement dated as of March 27, 2019 between Counterparty, Dealer and the
Distribution Agent (the “Distribution Agreement”). Seller:   Counterparty Buyer:
  Dealer Shares:   The common stock of Counterparty, par value USD 0.01 per
share (Ticker Symbol: “AMG”)

 

2



--------------------------------------------------------------------------------

Number of Shares:   For each: (i) Agency Forward, the aggregate number of Shares
sold through the Distribution Agent pursuant to a “Forward Sale” under the
Distribution Agreement in relation to all Instructions for such Transaction, and
(ii) Block Forward, as set forth in the Terms Agreement for such Transaction;
provided that, in each case above, on each Settlement Date, the Number of Shares
for such Transaction shall be reduced by the number of Settlement Shares settled
on such date. Hedge Completion Date:  

For each Agency Forward, the earliest of (i) the date specified in writing as
the Hedge Completion Date for such Transaction by Counterparty, (ii) any
Settlement Date for such Transaction and (iii) the last Scheduled Trading Day of
the calendar quarter in which the Trade Date for such Transaction occurs;
provided that Counterparty shall be obligated to specify as the Hedge Completion
Date (1) the second Scheduled Trading Day immediately preceding the first date
on which the Registration Statement (as defined in the Distribution Agreement)
would no longer be available for use, (2) the first date after the Effective
Date on which Counterparty has any Material Non-Public Information (as defined
below) and (3) the first date after the Effective Date on which Shares are sold
pursuant to any other sales agency agreements or other similar arrangements with
any agent or any other representative in respect of at the market offerings of
the Shares in accordance with Rule 415(a)(4) of the Securities Act of 1933, as
amended (the “Securities Act”), and the rules and regulations thereunder.
Promptly after the Hedge Completion Date, Dealer will furnish Counterparty with
a Pricing Supplement specifying for the relevant Transaction the Number of
Shares as of the Hedge Completion Date (the “Initial Number of Shares”), the
Initial Forward Price and the Final Date, all determined in accordance with the
terms hereof.

 

For each Block Forward, the Effective Date for such Transaction.

 

3



--------------------------------------------------------------------------------

Initial Forward Price:  

For each:

 

(a)   Agency Forward, the product of: (i) the volume weighted average price at
which the Shares are sold through the Distribution Agent pursuant to a “Forward
Sale” under the Distribution Agreement in relation to all Instructions in
relation to such Transaction and (ii) 1 minus the Discount, adjusted by the
Calculation Agent to (x) reflect on each day during such period the sum of 1 and
the Daily Rate for such day multiplied by the then-Initial Forward Price as of
such day and (y) reduce the then-Initial Forward Price by the relevant Forward
Price Reduction Amount on each Forward Price Reduction Date occurring on or
before the Hedge Completion Date; and

 

(b)   Block Forward, as set forth in the Terms Agreement for such Transaction.

Forward Price:  

For each Transaction:

 

(a)   on the Hedge Completion Date, the Initial Forward Price; and

 

(b)   on each calendar day thereafter, (i) the Forward Price as of the
immediately preceding calendar day multiplied by (ii) the sum of 1 and the Daily
Rate for such day;

 

provided that the Forward Price for such Transaction on each Forward Price
Reduction Date for such Transaction shall be the Forward Price for such
Transaction otherwise in effect on such date minus the Forward Price Reduction
Amount for such Forward Price Reduction Date; provided, further, that if in
respect of an Agency Forward, the first Forward Price Reduction Date occurs
prior to the Hedge Completion Date, only the Forward Price with respect to the
number of Shares equal to the Number of Shares as of such first Forward Price
Reduction Date shall be reduced by the Forward Price Reduction Amount for such
first Forward Price Reduction Date and the Forward Price with respect to the
number of Shares equal to the Number of Shares minus such number of Shares
reduced by the first Forward Price Reduction Amount shall not be so reduced.

Discount:   For each Agency Forward, as set forth in the first Instruction for
such Transaction.

 

4



--------------------------------------------------------------------------------

Daily Rate:   For any day, (i) (a) USD-Federal Funds Rate (or, if the
USD-Federal Funds Rate is no longer published, a successor rate mutually agreed
in good faith by Dealer and Counterparty; provided that, if Dealer and
Counterparty do not mutually agree on the successor rate within one Scheduled
Trading Day following the date the USD-Federal Funds Rate ceases to be
published, the successor rate shall be determined by the Calculation Agent
acting in good faith and in a commercially reasonable manner and, following any
such determination, the Calculation Agent will provide to Counterparty the basis
for its determination) for such day minus (b) the Spread divided by (ii) 365.
USD-Federal Funds Rate:   For any day, the rate set forth for such day opposite
the caption “Federal funds”, as such rate is displayed on the Bloomberg Screen
“FEDL01 Index <GO>”, or any successor page (which displayed rate is, for the
avoidance of doubt, a percentage); provided that if no rate appears for a
particular day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day. Spread:   90 basis
points Forward Price Reduction Dates:   For each Transaction, as set forth in
the latest Instruction or the Terms Agreement for such Transaction. Forward
Price Reduction Amount:   For each Forward Price Reduction Date, the Forward
Price Reduction Amount set forth opposite such date in the latest Instruction or
Terms Agreement for such Transaction. Prepayment:   Not Applicable Variable
Obligation:   Not Applicable Exchange:   The New York Stock Exchange Related
Exchange(s):   All Exchanges Clearance System:   The Depository Trust Company
Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
amended by deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be,” in clause (ii) thereof. Early
Closure:   Section 6.3(d) of the Equity Definitions is hereby amended by
deleting the remainder of the provision following the term “Scheduled Closing
Time” in the fourth line thereof.

 

5



--------------------------------------------------------------------------------

Settlement:

  Settlement Currency:   USD (all amounts shall be converted to the Settlement
Currency in good faith and in a commercially reasonable manner by the
Calculation Agent). Settlement Date:  

Any Scheduled Trading Day following the Effective Date and up to and including
the applicable Final Date that is either:

 

(a)   designated by Counterparty as a “Settlement Date” by a written notice (a
“Settlement Notice”) delivered to Dealer no less than (i) one Scheduled Trading
Day prior to such Settlement Date and five Scheduled Trading Days prior to such
Final Date, if Physical Settlement applies, and (ii) five Scheduled Trading Days
prior to such Settlement Date, which may be such Final Date, if Cash Settlement
or Net Stock Settlement applies; provided that if Cash Settlement or Net Stock
Settlement applies, any Settlement Date, including a Settlement Date on the
scheduled Final Date, shall be deferred until the date on which Dealer (or its
affiliate) is able to completely unwind Dealer’s hedge with respect to the
portion of the Number of Shares to be settled if Dealer (or its affiliate) is
unable to completely unwind Dealer’s hedge with respect to the portion of the
Number of Shares to be settled during the Unwind Period due to the restrictions
of Rule 10b-18 (“Rule 10b-18”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) agreed to hereunder, the existence of any
Suspension Day or Disrupted Day or the lack of sufficient liquidity in the
Shares during the Unwind Period (as determined by the Calculation Agent);
provided, further, that if Dealer (or its affiliate) shall fully unwind Dealer’s
hedge with respect to the portion of the Number of Shares to be settled during
an Unwind Period by a date that is more than two Scheduled Trading Days prior to
a Settlement Date specified above, Dealer may, by written notice to
Counterparty, specify any Scheduled Trading Day prior to such original
Settlement Date as the Settlement Date; or

 

(b)   designated by Dealer as a Settlement Date pursuant to the “Acceleration
Events” provisions below;

 

provided that in each case the applicable Final Date will be a Settlement Date
if on such date the applicable Number of Shares for which a Settlement Date has
not already been designated is greater than zero; provided, further, that if any

 

6



--------------------------------------------------------------------------------

   Settlement Date specified above is not an Exchange Business Day, the
Settlement Date shall instead be the next Exchange Business Day; and provided,
further, that, following the occurrence of at least three consecutive Suspension
Days during an Unwind Period and while such Suspension Days are continuing,
Dealer may designate any subsequent Exchange Business Day as the Settlement Date
with respect to the portion of the Settlement Shares, if any, for which Dealer
(or its affiliate) has determined an Unwind Purchase Price during such Unwind
Period (such Settlement Date, a “Partial Settlement Date”), it being understood
that (x) other than in the case of a Rule 10b-18 Unavailability Period (as
defined below), the Unwind Period with respect to the remainder of such
Settlement Shares shall recommence on the next succeeding Exchange Business Day
that is not a Suspension Day and (y) in the case of a Rule 10b-18 Unavailability
Period, the remainder of such Settlement Shares shall be treated as if
Counterparty had not designated a Settlement Date with respect thereto and
Counterparty shall be entitled to designate another Settlement Date in
accordance with the terms hereof (or, if the Final Date has passed, Counterparty
shall be deemed to have designated in a Settlement Notice a Settlement Date of
the Scheduled Trading Day immediately following the related Partial Settlement
Date with respect to such remainder of such Settlement Shares, and Physical
Settlement shall apply to such Settlement Date). Final Date:    For each:
(i) Agency Forward, the first anniversary of the Hedge Completion Date (or if
such day is not a Scheduled Trading Day, the next following Scheduled Trading
Day), and (ii) Block Forward, the first anniversary of the Trade Date (or if
such day is not a Scheduled Trading Day, the next following Scheduled Trading
Day). Settlement Shares:   

(a)   With respect to any Settlement Date other than the Final Date, the number
of Shares designated or deemed designated as such by Counterparty in the
relevant Settlement Notice or designated pursuant to the “Acceleration Events”
provisions below, as applicable; provided that the Settlement Shares so
designated shall (i) not exceed the applicable Number of Shares at that time and
(ii) be at least equal to the lesser of 100,000 and such Number of Shares at
that time; and

 

7



--------------------------------------------------------------------------------

  

(b)   with respect to the Settlement Date on the Final Date, a number of Shares
equal to the applicable Number of Shares at that time;

 

in each case with the applicable Number of Shares determined taking into account
pending Settlement Shares for the relevant Transaction.

Settlement Method Election:    Physical Settlement, Cash Settlement, or Net
Stock Settlement, at the election of Counterparty, in its sole discretion, as
set forth in a Settlement Notice; provided that if Counterparty elects Cash
Settlement or Net Stock Settlement, it shall be deemed to have repeated the
representations contained under “Securities Laws Representations and Agreements”
below; provided, further, that if no election is made by Counterparty, Physical
Settlement shall apply. The parties hereto acknowledge that Counterparty cannot
be obligated to settle any Transaction by cash payment unless Counterparty
elects Cash Settlement. Physical Settlement:    If Physical Settlement is
applicable, then Counterparty shall deliver to Dealer through the Clearance
System a number of Shares equal to the Settlement Shares for such Settlement
Date, and Dealer shall pay to Counterparty, by wire transfer of immediately
available funds to an account designated by Counterparty, an amount equal to the
Physical Settlement Amount for such Settlement Date. Physical Settlement Amount:
   For any Settlement Date for which Physical Settlement is applicable, an
amount in cash equal to the product of (a) the applicable Forward Price in
effect on the relevant Settlement Date and (b) the Settlement Shares for such
Settlement Date. Cash Settlement:    On any Settlement Date in respect of which
Cash Settlement applies, if the Cash Settlement Amount is a positive number,
Dealer will pay the Cash Settlement Amount to Counterparty. If the Cash
Settlement Amount is a negative number, Counterparty will pay the absolute value
of the Cash Settlement Amount to Dealer. Such amounts shall be paid on such
Settlement Date. Cash Settlement Amount:    An amount determined by the
Calculation Agent equal to: (i)(A) the weighted average (weighted on the same
basis as clause (B)) of the Forward Prices on each day during the applicable
Unwind Period minus (B) the weighted average price (the “Unwind Purchase Price”)
at which Dealer (or its affiliate) purchases Shares during the Unwind Period to

 

8



--------------------------------------------------------------------------------

   unwind Dealer’s hedge (or, if Net Stock Settlement applies, to unwind all or
a portion of Dealer’s hedge, including any purchases of Shares for delivery to
Counterparty, in each case as determined by Dealer) with respect to the portion
of the applicable Number of Shares to be settled during the Unwind Period
(including, for the avoidance of doubt, purchases on any Suspension Day or
Disrupted Day in part), taking into account the restrictions of Rule 10b-18
under the Exchange Act agreed to hereunder, plus USD 0.02, multiplied by
(ii) the Settlement Shares. Net Stock Settlement:    On any Settlement Date in
respect of which Net Stock Settlement applies, if the Cash Settlement Amount is
a (i) positive number, Dealer shall deliver through the Clearance System a
number of Shares to Counterparty equal to the Net Stock Settlement Shares, or
(ii) negative number, Counterparty shall deliver through the Clearance System a
number of Shares to Dealer equal to the Net Stock Settlement Shares; provided
that if Dealer determines in its good faith judgment that it would be required
to deliver Net Stock Settlement Shares to Counterparty, Dealer may elect to
deliver a portion of such Net Stock Settlement Shares on one or more dates prior
to the applicable Settlement Date. Net Stock Settlement Shares:    With respect
to a Settlement Date, the absolute value of the Cash Settlement Amount divided
by the applicable Unwind Purchase Price, with the number of Shares rounded up in
the event such calculation results in a fractional number. Unwind Period:    For
each Transaction, the period from and including the first Exchange Business Day
following the date Counterparty elects Cash Settlement or Net Stock Settlement
in respect of a Settlement Date for such Transaction through the second
Scheduled Trading Day preceding such Settlement Date (as such date may be
changed by Dealer as described in the first proviso in clause (a) of the
definition of Settlement Date above and provided that Dealer may truncate any
Unwind Period pending (and reduce the Settlement Shares for such Unwind Period
to the portion thereof, if any, for which Dealer (or its affiliate) has
determined an Unwind Purchase Price) at the time Dealer designates a Settlement
Date pursuant to the “Acceleration Events” provisions below, effective upon such
designation). Failure to Deliver:    Applicable

 

9



--------------------------------------------------------------------------------

Suspension Day:    Any day on which Dealer determines, based on the advice of
outside counsel of national standing, that Cash Settlement or Net Stock
Settlement may violate applicable securities laws or cause Dealer (or its
affiliates) to not be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (or its affiliates) or that the safe harbor provided by Rule 10b-18
would be unavailable by virtue of the exclusions from the definition of
“Rule 10b-18 purchase” under clauses (i) or (iv) thereof (the period of
unavailability, a “Rule 10b-18 Unavailability Period”). Dealer shall promptly
notify Counterparty if it receives such advice from its counsel. Share Cap:   
Except as provided under “Private Placement and Registration Procedures” below,
in no event will Counterparty be required to deliver to Dealer (or its
affiliate) on any Settlement Date, whether pursuant to Physical Settlement, Net
Stock Settlement, any Private Placement Settlement or any Registration
Settlement, a number of Shares in excess of (i) the applicable Initial Number of
Shares, subject to adjustment from time to time in accordance with the
provisions of this Master Confirmation or the Equity Definitions, minus (ii) the
aggregate number of Shares delivered by Counterparty to Dealer (or its
affiliate) under the applicable Transaction prior to such Settlement Date.
Adjustments:    Method of Adjustment:    Calculation Agent Adjustment
Extraordinary Events:    New Shares:    In the definition of New Shares in
Section 12.1(i) of the Equity Definitions, the text in (i) shall be deleted in
its entirety and replaced with “publicly quoted, traded or listed on any of the
New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors)”. Consequences of Merger Events:   

(a)   Share-for-Share:

   Cancellation and Payment

(b)   Share-for-Other:

   Cancellation and Payment

(c)   Share-for-Combined:

   Cancellation and Payment

 

10



--------------------------------------------------------------------------------

Tender Offer:    Applicable Consequences of Tender Offers:   

(a)   Share-for-Share:

   Cancellation and Payment

(b)   Share-for-Other:

   Cancellation and Payment

(c)   Share-for-Combined:

   Cancellation and Payment Composition of Combined Consideration:    Not
Applicable Nationalization, Insolvency or Delisting:    Cancellation and Payment
   In addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it will also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
Determining Party:    For all applicable Extraordinary Events, Dealer; provided
that all calculations, adjustments, specifications, choices and determinations
by the Determining Party shall be made in good faith and in a commercially
reasonable manner. The parties agree that they will work reasonably to resolve
any disputes. Additional Disruption Events:    Change in Law:    Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the phrase “the interpretation” in the third line thereof with the
phrase “or public announcement of the formal or informal interpretation” and
(ii) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”.
For the avoidance of doubt, “a materially increased cost in performing its
obligations under such Transaction” includes any materially increased cost to
acquire, establish, re-establish, substitute, maintain, unwind or dispose of any
Hedge Positions.

 

11



--------------------------------------------------------------------------------

Increased Cost of Stock Borrow:    Applicable; provided that Section 12.9(b)(v)
of the Equity Definitions is hereby amended by (A) adding the word “or”
immediately before subsection “(B)” and deleting the comma at the end of
subsection (A); and (B)(1) deleting subsection (C) in its entirety, (2) deleting
the word “or” immediately preceding subsection (C), (3) replacing in the
penultimate sentence the words “either party” with “the Hedging Party” and
(4) deleting clause (X) in the final sentence. Initial Stock Loan Rate:    45
basis points per annum Hedging Party:    Dealer or any affiliate of Dealer
involved in hedging a Transaction. Insolvency Filing:    Notwithstanding
anything to the contrary herein, in the Agreement or in the Equity Definitions,
upon any Insolvency Filing or other proceeding under the U.S. Bankruptcy Code in
respect of the Issuer, each Transaction shall automatically terminate on the
date thereof without further liability of either party to this Master
Confirmation, each Instruction or Terms Agreement and the Pricing Supplement, if
any, to the other party (except for any liability in respect of any breach of
representation or covenant by a party under this Master Confirmation, each
Instruction or Terms Agreement and the Pricing Supplement, if any, prior to the
date of such Insolvency Filing or other proceeding), it being understood that
each Transaction is a contract for the issuance of Shares by the Issuer.
Determining Party:    For all applicable Additional Disruption Events, Dealer;
provided that all calculations, adjustments, specifications, choices and
determinations by the Determining Party shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will work reasonably
to resolve any disputes. Acknowledgments:    Non-Reliance:    Applicable
Agreements and Acknowledgments Regarding Hedging Activities:    Applicable

 

12



--------------------------------------------------------------------------------

Additional Acknowledgments:    Applicable Transfer:    Notwithstanding anything
to the contrary herein or in the Agreement, Dealer may assign, transfer and set
over all rights, title and interest, powers, privileges and remedies of Dealer
under each Transaction, in whole or in part, to an affiliate of Dealer, or any
entity sponsored or organized by, or on behalf of or for the benefit of, Dealer
without the consent of Counterparty; provided that either (A) the long-term,
unsecured and unsubordinated credit rating (“Credit Rating”) of the transferee
or assignee (or any guarantor of its obligations under the transferred
Transactions) is equal to or greater than the Credit Rating of Dealer, as
specified by either S&P Global Ratings or Moody’s Investors Service, Inc. (or
their respective successors), at the time of such assignment, transfer or set
over, or (B) such transferee’s or assignee’s obligations hereunder will be
guaranteed by Dealer or Dealer’s ultimate parent entity pursuant to the terms of
a customary guarantee in a form used by such guarantor generally for similar
transactions. No later than promptly following any such assignment, transfer or
set over, Dealer shall notify Counterparty as to whether the transfer,
assignment or set over is pursuant to subclause (A) or subclause (B) above. In
the event of any transfer or assignment of any rights, title and interest,
powers, privileges and remedies of Dealer under any Transaction, the transferee
or assignee shall assume and enter into all of the transferor’s covenants and
representations under Sections 3(e), 3(f), 4(a)(i) and 4(a)(iii) of the
Agreement or enter into new covenants and representations that are agreed by the
other party under the Agreement, and the identity of the transferee or assignee
shall be entered on the books and records maintained by each party or its
respective agents. Calculation Agent:    Dealer. All calculations and
determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will work reasonably
to resolve any disputes.

 

13



--------------------------------------------------------------------------------

Account Details:   

(a)   Account for delivery of Shares to Dealer:

   To be furnished

(b)   Account for payments to Counterparty:

   To be furnished

(c)   Account for payments to Dealer:

   To be furnished

Offices:

The Office of Counterparty for each Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.

The Office of Dealer for each Transaction is: [         ]

Notices:

For purposes of this Master Confirmation:

 

  (a)

Address for notices or communications to Counterparty:

Affiliated Managers Group, Inc.

777 South Flagler Drive

West Palm Beach, FL 33401

Telephone: (800) 345-1100

Attention: Chief Financial Officer

 

  (b)

Address for notices or communications to Dealer:

[         ]

Attention:        [         ]

Telephone:      [         ]

Facsimile:       [         ]

Email:             [         ]

Effectiveness; Distribution Agreement; Interpretive Letter:

Conditions to Effectiveness. Each Transaction shall be effective if and only if
Shares are sold on or after the applicable Trade Date and on or prior to the
applicable Hedge Completion Date through the Distribution Agent pursuant to a
“Forward Sale” under the Distribution Agreement. If the Distribution Agreement
is terminated prior to any such sale of Shares thereunder, the parties shall
have no further obligations in connection with the relevant Transaction, other
than in respect of breaches of representations or covenants on or prior to such
date.

Distribution Agreement Representations, Warranties and Covenants. On each Trade
Date and on each date on which Dealer or its affiliates deliver a prospectus in
connection with a sale to hedge a Transaction, Counterparty repeats and
reaffirms as of such date all of the representations and warranties contained in
the Distribution Agreement. Counterparty hereby agrees to comply with its
covenants contained in the Distribution Agreement as if such covenants were made
in favor of Dealer.

 

14



--------------------------------------------------------------------------------

Interpretive Letter. Counterparty agrees and acknowledges that each Transaction
is being entered into in accordance with the October 9, 2003 interpretive letter
from the staff of the Securities and Exchange Commission to Goldman, Sachs & Co.
(the “Interpretive Letter”) and agrees to take all actions, and to omit to take
any actions, reasonably requested by Dealer for each Transaction to comply with
the Interpretive Letter. Without limiting the foregoing, Counterparty agrees
that neither it nor any “affiliated purchaser” (as defined in Regulation M
(“Regulation M”) promulgated under the Exchange Act) will, directly or
indirectly, bid for, purchase or attempt to induce any person to bid for or
purchase, the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares during any “restricted period” as such term is defined
in Regulation M. In addition, Counterparty represents that it is eligible to
conduct a primary offering of Shares on Form S-3, the offering contemplated by
the Distribution Agreement complies with Rule 415 under the Securities Act, and
the Shares are “actively traded” as defined in Rule 101(c)(1) of Regulation M.

Agreements and Acknowledgments Regarding Shares:

 

  (i)

Counterparty agrees and acknowledges that, in respect of any Shares delivered to
Dealer (or its affiliates) hereunder, such Shares shall be newly issued (unless
mutually agreed otherwise by the parties) and upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and nonassessable, free
of any lien, charge, claim or other encumbrance and not subject to any
preemptive or similar rights and shall, upon such issuance, be accepted for
listing or quotation on the Exchange.

 

  (ii)

Counterparty agrees and acknowledges that Dealer (or its affiliates) will hedge
its exposure to each Transaction by selling Shares borrowed from third-party
securities lenders or other Shares pursuant to a registration statement, and
that, pursuant to the terms of the Interpretive Letter, the Shares (up to the
Initial Number of Shares) delivered, pledged or loaned by Counterparty to Dealer
(or its affiliates) in connection with each Transaction may be used by Dealer
(or its affiliates) to return to securities lenders without further registration
under the Securities Act. Accordingly, Counterparty agrees that the Shares that
it delivers, pledges or loans to Dealer (or its affiliates) on or prior to the
final Settlement Date will not bear a restrictive legend and that such Shares
will be deposited in, and the delivery thereof shall be effected through the
facilities of, the Clearance System.

 

  (iii)

Counterparty has reserved and will keep available at all times, free from
preemptive or similar rights and free from any lien, charge, claim or other
encumbrance, authorized but unissued Shares at least equal to the Number of
Shares for all Transactions, solely for the purpose of settlement under the
Transactions.

 

15



--------------------------------------------------------------------------------

  (iv)

Unless the provisions set forth below under “Private Placement and Registration
Procedures” are applicable, Dealer agrees to use or cause its affiliates to use
any Shares delivered by Counterparty hereunder on any Settlement Date to return
to securities lenders to close out open securities loans with respect to the
Shares.

 

  (v)

In connection with bids and purchases of Shares in connection with any Cash
Settlement or Net Stock Settlement of a Transaction, Dealer shall use its good
faith efforts to comply, or cause compliance, with the provisions of Rule 10b-18
under the Exchange Act, taking into account any purchases under other Forward
Contracts (as defined herein), as if such provisions were applicable to such
purchases. “Forward Contract” shall mean any Transaction relating to Shares sold
through the Distribution Agent pursuant to a “Forward Sale” under the
Distribution Agreement and any similar transaction relating to Shares sold by an
affiliate of Dealer pursuant to an underwriting agreement (or equivalent
agreement).

Securities Laws Representations and Agreements:

 

  (i)

Counterparty represents to Dealer on each Trade Date and on any date that
Counterparty notifies Dealer that Cash Settlement, Net Stock Settlement or
Alternative Settlement under “Accounting Standards Codification 815-40;
Alternative Settlement” below applies to a Transaction, that (a) each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, there is
no misstatement of material fact contained therein or omission of a material
fact required to be stated therein or necessary to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading and (b) it has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act) in connection with a Transaction. In addition to any other
requirement set forth herein, Counterparty agrees not to designate any
Settlement Date or elect Alternative Settlement under “Accounting Standards
Codification 815-40; Alternative Settlement” below if settlement in respect of
such date would result in a violation of any applicable federal or state law or
regulation, including the U.S. federal securities laws.

 

  (ii)

It is the intent of Dealer and Counterparty that following any election of Cash
Settlement or Net Stock Settlement by Counterparty for a Transaction, the
purchase of Shares by Dealer (or its affiliates) during the related Unwind
Period complies with the requirements of Rule 10b5-l(c)(l)(i)(B) of the Exchange
Act and that this Master Confirmation, each Instruction or Terms Agreement and
the Pricing Supplement, if any, shall be interpreted to comply with the
requirements of Rule 10b5-l(c).

 

16



--------------------------------------------------------------------------------

Counterparty acknowledges that (a) during any Unwind Period, Counterparty shall
not have, and shall not attempt to exercise, any influence over how, when or
whether to effect purchases of Shares by Dealer (or its agent or affiliate) in
connection with this Master Confirmation, each Instruction or Terms Agreement
and the Pricing Supplement, if any, and (b) Counterparty is entering into the
Agreement and this Master Confirmation, each Instruction or Terms Agreement and
the Pricing Supplement, if any, in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act.

Counterparty hereby agrees with Dealer that during any Unwind Period
Counterparty shall not communicate, directly or indirectly, any Material
Non-Public Information (as defined herein) to any Equity Derivatives Group
Personnel (as defined below). For purposes of each Transaction, “Material
Non-Public Information” means information relating to Counterparty or the Shares
that (x) has not been widely disseminated by wire service, in one or more
newspapers of general circulation, by communication from Counterparty to its
shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (y) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information. For purposes of each Transaction, “Equity Derivatives Group
Personnel” means any employee of Dealer or its affiliates who effects purchases
or sales of Shares in connection with this Master Confirmation.

 

  (iii)

Counterparty shall, at least one day prior to the first day of any Unwind
Period, notify Dealer of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Unwind
Period and during the calendar week in which the first day of the Unwind Period
occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being
used as defined in Rule 10b-18).

 

  (iv)

During any Unwind Period, Counterparty shall (a) notify Dealer prior to the
opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any merger, acquisition, or similar transaction involving

 

17



--------------------------------------------------------------------------------

  a recapitalization relating to Counterparty (other than any such transaction
in which the consideration consists solely of cash and there is no valuation
period), (b) promptly notify Dealer following any such announcement that such
announcement has been made, and (c) promptly deliver to Dealer following the
making of any such announcement information indicating (1) Counterparty’s
average daily Rule 10b-18 purchases (as defined in Rule 10b-18) during the three
full calendar months preceding the date of the announcement of such transaction
and (2) Counterparty’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of the announcement of such transaction. In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders.

 

  (v)

Neither Counterparty nor any of its affiliates shall take or refrain from taking
any action (including, without limitation, any direct purchases by Counterparty
or any of its affiliates, or any purchases by a party to a derivative
transaction with Counterparty or any of its affiliates), either under this
Master Confirmation, each Instruction or Terms Agreement and the Pricing
Supplement, if any, under an agreement with another party or otherwise, that
might cause any purchases of Shares by Dealer or any of its affiliates in
connection with any Cash Settlement or Net Stock Settlement of a Transaction not
to meet the requirements of the safe harbor provided by Rule 10b-18 determined
as if all such foregoing purchases were made by Counterparty. Without limiting
the foregoing, Counterparty may not elect Cash Settlement or Net Stock
Settlement during a Rule 10b-18 Unavailability Period.

 

  (vi)

Counterparty will not engage in any “distribution” (as defined in Regulation M)
that would cause a “restricted period” (as defined in Regulation M) to occur
during any Unwind Period.

Miscellaneous:

Acceleration Events.

 

  (i)

Stock Borrow Event. If in Dealer’s reasonable judgment, (a) Dealer (or its
affiliate) is not able to hedge Dealer’s exposure under a Transaction because
insufficient Shares are made available for borrowing by securities lenders or
(b) Dealer (or its affiliate) would incur a cost to borrow (or to maintain a
borrow of) sufficient Shares to hedge Dealer’s exposure under a Transaction that
is equal to or greater than 300 basis points per annum per any Share (each of
(a) and (b), a “Stock Borrow Event”), then Dealer shall be entitled to designate
any Scheduled Trading Day prior to the date the applicable Number of Shares is
first reduced to zero to be a Settlement Date for such Transaction, by providing
Counterparty at least two Scheduled Trading Days’ notice prior to the relevant
Settlement Date, and to designate the number of Settlement Shares for the
relevant Settlement Date, which shall not exceed the number of Shares as to
which the relevant Stock Borrow Event relates.

 

18



--------------------------------------------------------------------------------

  (ii)

Dividends. If on any day after a Trade Date, Counterparty declares a
distribution, issue or dividend to existing holders of the Shares of (a) any
cash dividends: (x) with an ex-dividend date occurring prior to the ex-dividend
date for such calendar quarter provided for in the applicable Instruction for
such Transaction, or (y) the amount or value of which per Share (as determined
by the Calculation Agent), when aggregated with the amount or value (as
determined by the Calculation Agent) of any and all previous dividends with
ex-dividend dates occurring in the same calendar quarter, exceeds the amount for
such quarter provided in the latest Instruction for such Transaction or
(b) share capital or other securities of another issuer acquired or owned
(directly or indirectly) by Counterparty as a result of a spin-off or similar
transaction or (c) any other type of securities (other than Shares), rights or
warrants or other assets, in any case for payment (cash or other consideration)
at less than the prevailing market price, as determined by Dealer, then for each
affected Transaction Dealer shall be entitled to designate any Scheduled Trading
Day prior to the date the applicable Number of Shares is first reduced to zero
to be a Settlement Date for such Transaction, by providing Counterparty at least
three Scheduled Trading Days’ notice prior to the relevant Settlement Date, and
to designate the number of Settlement Shares for the relevant Settlement Date.
For the avoidance of doubt, any amount calculated pursuant to this Acceleration
Event shall not be adjusted by the value associated with such distribution,
issue or dividend. Counterparty agrees that it will publicly announce any such
distribution, issue or dividend at least five Scheduled Trading Days before the
record date therefor.

 

  (iii)

Stock Price Event. If at any time after a Trade Date the traded price per Share
on the Exchange is less than or equal to 35% of the applicable Initial Forward
Price, then for each affected Transaction Dealer shall be entitled at any time
thereafter to designate one or more Scheduled Trading Days prior to the date the
applicable Number of Shares is first reduced to zero to be a Settlement Date for
such Transaction, by providing Counterparty at least ten Scheduled Trading Days’
notice prior to the relevant Settlement Date, and to designate the number of
Settlement Shares for the relevant Settlement Date.

 

  (iv)

Announcement of Merger Event. If on any day after a Trade Date, Counterparty
announces any event that, if consummated, would constitute a Merger Event, then
Counterparty shall notify Dealer of such occurrence within one Scheduled Trading
Day after such occurrence and for each affected Transaction Dealer shall be
entitled to designate any Scheduled Trading Day prior to the date the applicable
Number of Shares is first reduced to zero to be a Settlement Date for such
Transaction, by providing Counterparty at least one Scheduled Trading Day’s
notice prior to the relevant Settlement Date, and to designate the number of
Settlement Shares for the relevant Settlement Date.

 

19



--------------------------------------------------------------------------------

  (v)

ISDA Termination. In lieu of (a) designating an Early Termination Date as the
result of an Event of Default or Termination Event, (b) terminating a
Transaction and determining a Cancellation Amount as the result of an Additional
Disruption Event, or (c) terminating a Transaction and determining an amount
payable in connection with an Extraordinary Event to which Cancellation and
Payment would otherwise be applicable, Dealer shall be entitled to designate for
each affected Transaction any Scheduled Trading Day prior to the date the
applicable Number of Shares is first reduced to zero to be a Settlement Date for
such Transaction with respect to the applicable Number of Shares as the
Settlement Shares.

 

  (vi)

Termination Settlement. Notwithstanding anything to the contrary herein, in the
Agreement or in the Equity Definitions, if a Settlement Date is designated by
Dealer as the result of one of the foregoing sub-paragraphs (i) through (v),
Physical Settlement shall apply to the relevant Settlement Shares.

Private Placement and Registration Procedures. If Counterparty notifies Dealer
that it is unable to comply with the provisions of sub-paragraph (ii) of
“Agreements and Acknowledgments Regarding Shares” above because of a change in
law or a change in the policy of the Securities and Exchange Commission or its
staff, or Dealer notifies Counterparty that in its reasonable opinion any Shares
to be delivered to Dealer (or its affiliate) by Counterparty may not be freely
returned by Dealer (or its affiliate) to securities lenders as described under
such sub-paragraph (ii), or otherwise constitute “restricted securities” as
defined in Rule 144 under the Securities Act (the date such notification is
effective being the “Determination Date”), then Counterparty may elect to effect
the delivery of any such Shares (the “Restricted Shares”) pursuant to either
clause (i) or (ii) below, unless waived by Dealer, on the later of (A)(1) if
Private Placement Settlement is applicable, the tenth Scheduled Trading Day
following the Determination Date or (2) if Registration Settlement is
applicable, the thirtieth calendar day following the Determination Date (or if
such day is not a Clearance System Business Day, the next Clearance System
Business Day), (B) the date such delivery would otherwise be due pursuant to the
terms of this Master Confirmation, each Instruction or Terms Agreement and the
Pricing Supplement, if any, and (C) the Clearance System Business Day following
notice by Dealer to Counterparty of the number of Shares to be delivered
pursuant to these “Private Placement and Registration Procedures”; provided that
if Counterparty does not so elect within three Scheduled Trading Days of the
Determination Date, Counterparty shall be deemed to have elected clause
(i) below.

 

  (i)

If Counterparty is obligated to settle any Transaction with Restricted Shares (a
“Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Dealer; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Counterparty to Dealer (or any affiliate designated by

 

20



--------------------------------------------------------------------------------

  Dealer) of the Restricted Shares or the exemption pursuant to Section 4(a)(1)
or Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement of
such Restricted Shares shall include customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to Dealer
and its affiliates, due diligence rights (for Dealer, any affiliate designated
by Dealer or any buyer of the Restricted Shares designated by Dealer or its
affiliate), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to Dealer.
In the case of a Private Placement Settlement, Dealer shall, in its good faith
discretion, adjust the amount of Restricted Shares to be delivered to Dealer (or
its affiliate) hereunder in a commercially reasonable manner to reflect the fact
that (A) such Restricted Shares may not be freely returned to securities lenders
by Dealer (or its affiliate) and may only be saleable by Dealer (or its
affiliates) at a discount to reflect the lack of liquidity in Restricted Shares
and (B) Dealer (or its affiliate) will incur carrying costs and other costs in
connection with the unwind of Dealer’s hedge as it relates to such Private
Placement Settlement; provided that for any Transaction in no event will
Counterparty be required to deliver to Dealer (or its affiliate) a number of
Restricted Shares in excess of (i) the applicable Initial Number of Shares
multiplied by two, minus (ii) the aggregate number of Shares delivered by
Counterparty to Dealer (or its affiliate) under such Transaction prior to the
date of such delivery (the “Maximum Delivery Amount”). If Dealer adjusts the
amount of Restricted Shares, it shall provide Counterparty with a statement
indicating in reasonable detail how such share adjustment was determined.

If Counterparty delivers any Restricted Shares in respect of a Transaction,
Counterparty agrees that (A) such Shares may be transferred by and among Dealer
and its affiliates and (B) after the “holding period” specified in Rule 144(d)
under the Securities Act has elapsed, Counterparty shall promptly remove, or
cause the transfer agent for the Shares to remove, any legends referring to any
transfer restrictions from such Shares upon delivery by Dealer (or such
affiliate of Dealer) to Counterparty or such transfer agent of any seller’s and
broker’s representation letters customarily delivered by Dealer or its
affiliates in connection with resales of restricted securities pursuant to
Rule 144 under the Securities Act, each without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).

 

  (ii)

If Counterparty elects to settle a Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Counterparty shall promptly (but in any event
no later than the Scheduled Trading Day immediately prior to the date delivery
of the Shares is due pursuant to the terms of these “Private Placement and
Registration Procedures”) file and use its reasonable efforts to make effective
under the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably

 

21



--------------------------------------------------------------------------------

  satisfactory to Dealer, to cover the resale of Restricted Shares (the
“Registered Shares”) in accordance with customary resale registration
procedures, including covenants, conditions, representations, underwriting
discounts, commissions, indemnities, due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
reasonable discretion, is not satisfied with such procedures and documentation
or if a Settlement Date is designated by Dealer pursuant to the “Acceleration
Events” provisions above, Private Placement Settlement shall apply and
Counterparty shall effect delivery of Restricted Shares by the tenth Scheduled
Trading Day following notification from Dealer. In the case of a Registration
Settlement, Dealer shall, in its good faith discretion, adjust the amount of
Registered Shares to be delivered to Dealer (or its affiliate) under the
relevant Transaction in a commercially reasonable manner to reflect the fact
that Dealer (or its affiliate) will incur carrying costs and other costs in
connection with the unwind of Dealer’s hedge as it relates to such Registered
Settlement; provided that for any Transaction in no event will Counterparty be
required to deliver to Dealer (or its affiliate) a number of Registered Shares
in excess of the Maximum Delivery Amount for such Transaction. If Dealer adjusts
the amount of Registered Shares, it shall provide Counterparty with a statement
indicating in reasonable detail how such share adjustment was determined.

Indemnity. Counterparty agrees to indemnify Dealer and its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such affiliate or person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities, joint and several,
incurred by or asserted against such Indemnified Party arising out of, in
connection with, or relating to, the execution or delivery of this Master
Confirmation, each Instruction or Terms Agreement and the Pricing Supplement, if
any, the performance by the parties hereto of their respective obligations under
any Transaction, any breach of any covenant or representation made by
Counterparty in this Master Confirmation, each Instruction or Terms Agreement
and the Pricing Supplement, if any, or the Agreement or the consummation of the
transactions contemplated hereby and will reimburse any Indemnified Party for
all reasonable expenses (including reasonable legal fees and expenses) as they
are incurred in connection with the investigation of, preparation for, or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto, except to
the extent resulting from Dealer’s gross negligence or willful misconduct.

Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

22



--------------------------------------------------------------------------------

Governing Law/Jurisdiction. This Master Confirmation, each Instruction or Terms
Agreement and the Pricing Supplement, if any, shall be governed by the laws of
the State of New York without reference to the conflict of laws provisions
thereof. The parties hereto irrevocably submit to the exclusive jurisdiction of
the courts of the State of New York and the United States Court for the Southern
District of New York in connection with all matters relating hereto and waive
any objection to the laying of venue in, and any claim of inconvenient forum
with respect to, these courts.

Designation by Dealer. Notwithstanding any other provision in this Master
Confirmation, each Instruction or Terms Agreement and the Pricing Supplement, if
any, to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer obligations in
respect of any Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.

Accounting Standards Codification 815-40; Alternative Settlement. The parties
hereby agree that all documentation with respect to a Transaction is intended to
qualify such Transaction as an equity instrument for purposes of Accounting
Standards Codification 815-40. If, subject to “Netting and Set-off” below,
Counterparty owes Dealer any amount in connection with a Transaction pursuant to
Section 12.7 or 12.9 of the Equity Definitions (except in the case of an
Extraordinary Event in which the consideration or proceeds to be paid to holders
of Shares as a result of such event consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the case of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than (x) an Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or
(y) a Termination Event of the type described in Section 5(b)(i), (ii), (iii),
(iv), or (v) of the Agreement that in the case of either (x) or (y) resulted
from an event or events outside Counterparty’s control) (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Payment Obligation by delivery of Termination Delivery Units
(as defined below) by giving irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, between the hours of 9:00 a.m. and
4:00 p.m. New York time on the Closing Date, Early Termination Date or other
date of termination or cancellation, as applicable (“Notice of Termination
Delivery”). Upon Notice of Termination Delivery, Counterparty shall deliver to
Dealer a number of Termination Delivery Units having a cash value equal to the
amount of such Payment Obligation (such number of Termination Delivery Units to
be delivered to be determined by the Calculation Agent acting in a commercially
reasonable manner, taking into account whether the Termination Delivery Units so
delivered are freely tradable). Settlement relating to any delivery of
Termination Delivery Units pursuant to this provision shall occur within two
Scheduled Trading Days. “Termination Delivery Unit” means (A) in the case of a
Termination Event, an Event of Default or an Extraordinary Event (other than an
Insolvency, Nationalization, Merger Event or Tender Offer), one Share or (B) in
the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a unit
consisting of the number or

 

23



--------------------------------------------------------------------------------

amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer; provided that if such Insolvency, Nationalization,
Merger Event or Tender Offer involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Disclosure. Effective from the date of commencement of discussions concerning a
Transaction, each of Dealer and Counterparty and each of their employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of such Transaction
and all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment and tax structure.

Right to Extend. Dealer may postpone any Settlement Date or any other date of
valuation or delivery, with respect to some or all of the relevant Settlement
Shares, if Dealer determines, in its discretion, that such extension is
reasonably necessary or appropriate to enable Dealer (or its affiliate) to
effect purchases of Shares in connection with Dealer’s hedging activity
hereunder or under any other Forward Contract in a manner that would, if Dealer
(or its affiliate) were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal and regulatory requirements, as
determined by Dealer based upon the advice of outside counsel of national
standing.

Counterparty Share Repurchases. Counterparty agrees not to repurchase any Shares
if, immediately following such purchase, the Number of Shares for all
Transactions under this Master Confirmation, each Instruction or Terms Agreement
and the Pricing Supplement, if any, and all other Forward Contracts would be
equal to or greater than 8.0% of the number of then-outstanding Shares or such
lower number of Shares as Dealer notifies Counterparty would, in the reasonable
judgment of outside counsel of national standing for Dealer, present legal or
regulatory issues for Dealer or its affiliates.

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
neither Dealer nor its affiliates shall be entitled to receive Shares hereunder
(whether in connection with the purchase of Shares on any Settlement Date or
otherwise) to the extent (but only to the extent) that such receipt would result
in Dealer and its affiliates or any “group” of which Dealer (or its affiliates)
is a part (i) directly or indirectly beneficially owning (as such term is
defined for purposes of Section 13(d) of the Exchange Act or, if it would result
in a higher percentage of beneficial ownership, the equivalent calculation for
purposes of determining a ten percent beneficial owner under Section 16 of the
Exchange Act) at any time in excess of 4.9% of the outstanding Shares or
(ii) having direct or indirect ownership or control (for purposes of the Bank
Holding Company Act of 1956, as amended) at any time in excess of 4.9% of the
outstanding Shares. Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
Dealer and its affiliates or such a group directly or indirectly so beneficially
owning or so owning or

 

24



--------------------------------------------------------------------------------

controlling in excess of 4.9% of the outstanding Shares. If any delivery owed to
Dealer (or its affiliates) hereunder is not made, in whole or in part, as a
result of this provision, Counterparty’s obligation to make such delivery shall
not be extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Counterparty that such delivery would not result in
Dealer and its affiliates or such a group directly or indirectly so beneficially
owning or so owning or controlling in excess of 4.9% of the outstanding Shares.

Commodity Exchange Act. Each of Dealer and Counterparty agrees and represents
that it is an “eligible contract participant” as defined in the U.S. Commodity
Exchange Act, as amended (the “CEA”), and the Agreement and each Transaction are
subject to individual negotiation by the parties and have not been executed or
traded on a “trading facility” as defined in the CEA.

Securities Act. Each of Dealer and Counterparty agrees and represents that it is
a “qualified institutional buyer” as defined in Rule 144A under the Securities
Act, or an “accredited investor” as defined under the Securities Act.

ERISA. Each of Dealer and Counterparty agrees and represents that the assets
used in each Transaction (a) are not assets of any “plan” (as such term is
defined in Section 4975 of the Code) subject to Section 4975 of the Code or any
“employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (b) do not constitute “plan assets” (as such term is
defined in Section 3(42) of ERISA).

Bankruptcy Status. Dealer acknowledges and agrees that this Master Confirmation,
each Instruction or Terms Agreement and the Pricing Supplement, if any, is not
intended to convey to Dealer rights with respect to the transactions
contemplated hereby that are senior to the claims of Counterparty’s common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided that
nothing herein shall be deemed to limit Dealer’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to this Master Confirmation, each Instruction or Terms Agreement and the Pricing
Supplement, if any, and the Agreement; and provided, further, that nothing
herein shall limit or shall be deemed to limit Dealer’s rights in respect of any
transaction other than the Transactions.

No Collateral. The parties acknowledge that none of the Transactions are secured
by any collateral that would otherwise secure the obligations of Counterparty
herein under or pursuant to the Agreement. Without limiting the generality of
the foregoing, none of the Transactions will be considered to create obligations
covered by any collateral credit support annex to the Agreement and will be
disregarded for the purposes of calculating any exposures pursuant to any such
annex.

 

25



--------------------------------------------------------------------------------

Netting and Set-off. Dealer agrees not to set-off or net amounts due from
Counterparty with respect to any Transaction against amounts due from Dealer to
Counterparty under obligations other than Equity Contracts. Section 2(c) of the
Agreement as it applies to payments due with respect to any Transaction shall
remain in effect and is not subject to the first sentence of this provision. The
parties agree that Section 6(f) of the Agreement is amended and restated to read
as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to Counterparty as the Defaulting Party or the Affected Party (“X”),
Dealer (“Y”) will have the right (but not be obliged) without prior notice to X
or any other person to set-off or apply any obligation of X under an Equity
Contract owed to Y (or any Affiliate of Y) (whether or not matured or contingent
and whether or not arising under this Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any obligation of
Y (or any Affiliate of Y) under an Equity Contract owed to X (whether or not
matured or contingent and whether or not arising under this Agreement, and
regardless of the currency, place of payment or booking office of the
obligation). Y will give notice to the other party of any set-off effected under
this Section 6(f).

“Equity Contract” shall mean, for purposes of this Section 6(f), any Transaction
relating to Shares sold through the Distribution Agent pursuant to a “Forward
Sale” under the Distribution Agreement.

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (a) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (b) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after any
Trade Date, (c) the enactment of WSTAA or any regulation under the WSTAA,
(d) any requirement under WSTAA nor (e) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Master Confirmation, each Instruction or Terms
Agreement and the Pricing Supplement, if any, or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Master Confirmation, each
Instruction or Terms Agreement and the Pricing Supplement, if any, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Increased Cost of Stock Borrow or
Illegality (as defined in the Agreement)).

 

26



--------------------------------------------------------------------------------

Tax Representations.

 

  (i)

For the purpose of Section 3(e) of the Agreement, each party makes the following
representation:

 

      

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of the Agreement or any other payments
of interest or penalty charges for late payment) to be made by it to the other
party under the Agreement.

In making this representation, a party may rely on:

(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement,

(ii) the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii)
of the Agreement, and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of the Agreement, and

(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of the Agreement;

provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

  (ii)

For the purpose of Section 3(f) of the Agreement:

 

  (A)

Dealer makes the following representation(s):

[                ]

 

  (B)

Counterparty represents that it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for United
States federal income tax purposes and an exempt recipient under section
1.6049-4(c)(1)(ii) of the United States Treasury Regulations.

Withholding Tax Imposed on Payments to Non-US Counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” as used in the preceding
paragraph (i) of this Section (Tax Representations) and “Indemnifiable Tax” as
defined in Section 14 of the Agreement shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, or any agreement entered
into pursuant

 

27



--------------------------------------------------------------------------------

to Section 1471(b) of the Code (“FATCA”), or any fiscal or regulatory
legislation or rules adopted pursuant to any intergovernmental agreement entered
into in connection with the implementation of FATCA (a “FATCA Withholding Tax”).
For the avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law.

Incorporation of ISDA 2015 Section 871(m) Protocol. To the extent that either
party to the Agreement is not an adhering party to the ISDA 2015 Section 871(m)
Protocol published by the International Swaps and Derivatives Association, Inc.
on November 2, 2015 and available at www.isda.org, as may be amended,
supplemented, replaced or superseded from time to time (the “871(m) Protocol”),
Dealer and Counterparty hereby agree that the provisions and amendments set out
in the 871(m) Protocol shall apply to the Agreement and this Master
Confirmation. The parties further agree that for the purpose of the 871(m)
Protocol, (i) solely for purposes of applying such provisions and amendments to
this Master Confirmation, the Agreement shall be deemed to be a Covered Master
Agreement and (ii) the Implementation Date shall be deemed to be the date of
this Master Confirmation.

Document Delivery.

For the purpose of Sections 4(a)(i) and 4(a)(ii) of the Agreement:

 

  (i)

Dealer agrees to complete, accurately and in a manner reasonably satisfactory to
Counterparty, to execute and to deliver to Counterparty a valid and duly
executed U.S. Internal Revenue Service Form W-9 or W-8ECI, as applicable (or any
successor form) and any required attachments thereto (i) upon execution of this
Master Confirmation and thereafter prior to the date on which such form becomes
invalid, (ii) promptly upon reasonable demand by Counterparty and (iii) promptly
upon learning that any Form W-9 or W-8ECI, as applicable (or any successor
thereto) previously provided by Dealer has become obsolete, invalid or
incorrect.

 

  (ii)

Counterparty agrees to complete, accurately and in a manner reasonably
satisfactory to Dealer, to execute and to deliver to Dealer a valid and duly
executed U.S. Internal Revenue Service Form W-9 (or any successor form) and any
required attachments thereto (i) upon execution of this Master Confirmation and
thereafter prior to the date on which such form becomes invalid, (ii) promptly
upon reasonable demand by Dealer and (iii) promptly upon learning that any Form
W-9 (or any successor thereto) previously provided by Counterparty has become
obsolete, invalid or incorrect.

 

  (iii)

Counterparty and Dealer agree to deliver any other form or document, accurately
completed and in a manner reasonably satisfactory to the other party, that may
be required or reasonably requested in order to allow the other party to make a
payment under this Master Confirmation, without any deduction or withholding for
or on account of any Tax or with such deduction at a reduced rate promptly upon
the reasonable demand of such other party.

 

28



--------------------------------------------------------------------------------

Change of Account. [Section 2(b) of the Agreement is hereby amended by the
addition after the word “delivery” in the first line thereof of the phrase “to
another account in the same legal and tax jurisdiction”.][ Section 2(b) of the
Agreement is hereby amended by the addition of the following after the word
“change” in the fourth line thereof: “; provided that if any new account of one
party is not in the same tax jurisdiction as the original account, the other
party shall not be obliged to pay, for tax reasons, any greater amount and shall
not be obliged to accept any lesser amount as a result of such change than would
have been the case if such change had not taken place.”]

Tax Documents. Section 4(a)(iii) of the Agreement is hereby amended by adding
prior to the existing text: “upon the earlier of learning that such form or
documents is required or”.

Investment Risk. Counterparty (i) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities, (ii) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing, and (iii) has total assets of at least USD50 million as of the date
hereof.

U.S. Stay Regulations. To the extent that the QFC Stay Rules are applicable
hereto, then the parties agree that (i) to the extent that prior to the date
hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay Protocol
(the “Protocol”), the terms of the Protocol are incorporated into and form a
part of this Confirmation, and for such purposes this Confirmation shall be
deemed a Protocol Covered Agreement and each party shall be deemed to have the
same status as “Regulated Entity” and/or “Adhering Party” as applicable to it
under the Protocol; (ii) to the extent that prior to the date hereof the parties
have executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Confirmation and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled [“Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request),] the effect of which is to
amend the qualified financial contracts between the parties thereto to conform
with the requirements of the QFC Stay Rules, are hereby incorporated into and
form a part of this Master Confirmation, and for such purposes this Master
Confirmation shall be deemed a “Covered Agreement,” Dealer shall be deemed a
“Covered Entity” and Counterparty shall be deemed a “Counterparty Entity.” In
the event that, after the date of this Master Confirmation, both parties hereto
become adhering parties to the Protocol, the terms of the Protocol will replace
the terms of this paragraph. In the event of any inconsistencies between this
Master Confirmation and

 

29



--------------------------------------------------------------------------------

the terms of the Protocol, the Bilateral Agreement or the Bilateral Terms (each,
the “QFC Stay Terms”), as applicable, the QFC Stay Terms will govern. Terms used
in this paragraph without definition shall have the meanings assigned to them
under the QFC Stay Rules. For purposes of this paragraph, references to “this
Master Confirmation” include any related credit enhancements entered into
between the parties or provided by one to the other. In addition, the parties
agree that the terms of this paragraph shall be incorporated into any related
covered affiliate credit enhancements, with all references to Dealer replaced by
references to the covered affiliate support provider.

“QFC Stay Rules” mean the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the Federal
Deposit Insurance Corporation under the Federal Deposit Insurance Act and the
Orderly Liquidation Authority under Title II of the Dodd Frank Wall Street
Reform and Consumer Protection Act and the override of default rights related
directly or indirectly to the entry of an affiliate into certain insolvency
proceedings and any restrictions on the transfer of any covered affiliate credit
Enhancements.

 

30



--------------------------------------------------------------------------------

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Master Confirmation enclosed for that purpose and
returning it to Dealer.

 

Very truly yours, [            ] By:  

 

 

Name:

Title:

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the date first written above.

 

AFFILIATED MANAGERS GROUP, INC. By:  

 

 

Name:

Title:

Signature page to Registered Forward Transaction (ATM) Master Confirmation



--------------------------------------------------------------------------------

ANNEX A

FORM OF PRICING SUPPLEMENT

 

DATE:    [                ], 2019 TO:   

Affiliated Managers Group, Inc.

777 South Flagler Drive

West Palm Beach, FL 33401

ATTENTION:    Chief Financial Officer FROM:   

[                ]

[                ]

[                ]

TELEPHONE:    [                ] FACSIMILE:    [                ] SUBJECT:   
Registered Forward Transactions

REFERENCE NUMBER(S):

   [                ]

Ladies and Gentlemen:

The purpose of this Pricing Supplement is to notify you of certain terms of the
above-referenced Transaction entered into between [                ] (“Dealer”)
and Affiliated Managers Group, Inc. (“Counterparty”) on the Trade Date specified
below.

This Pricing Supplement supplements, forms part of, and is subject to (i) the
Instruction between Dealer and Counterparty with the same Trade Date and
Reference Number as set forth herein (the “Instruction”) and (ii) the Master
Confirmation, dated March 27, 2019, between Dealer and Counterparty (as amended,
modified or supplemented from time to time, the “Master Confirmation”). All
provisions contained in the Agreement (as modified and as defined in the Master
Confirmation or the Instruction) shall govern this Pricing Supplement, except as
expressly modified below, and capitalized terms used but not defined herein
shall have the meanings specified in the Master Confirmation.

The particular Transaction to which this Pricing Supplement relates shall have
the following terms:

 

(a)

the Trade Date is [                ];

 

(b)

the Hedge Completion Date is [                ];

 

(c)

the Number of Shares shall be [                ], subject to further adjustment
in accordance with the terms of the Master Confirmation;

 

(d)

the Initial Forward Price shall be USD [                ]; and

 

(e)

the Final Date is [                ].



--------------------------------------------------------------------------------

Very truly yours, [                ] By:       Name:   Title:

Confirmed as of the date first above written:

 

AFFILIATED MANAGERS GROUP, INC. By:       Name:   Title: